Citation Nr: 1602357	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-17 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.

This claim was previously remanded in September 2011 for additional development.  The case has been returned to the Board for further appellate review.

This appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 


FINDINGS OF FACT

1.  The veteran engaged in combat. 

2.  The Veteran's claimed combat-related stressors are consistent with the places, types, and circumstances of his service in Vietnam; and a private medical opinion has determined that the Veteran meets the criteria for PTSD based on these claimed stressors. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for PTSD, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service Connection Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. 

Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy." See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2) (2015).  See 38 U.S.C.A. § 1154(b); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy. Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis

The Veteran's specific contention is that he suffers chronic mental disability from in-service events.  Because the evidence is at least in equipoise, the Veteran's claim for service connection for PTSD will be granted. 

The claims file reflects that a diagnosis of PTSD related to events alleged to have occurred in Vietnam has been given.  The crux of this case is whether the Veteran has submitted credible supporting evidence that a claimed in-service stressor occurred, or, in the alternative, whether the evidence establishes that the Veteran engaged in combat with the enemy.  For if the Veteran is a combat veteran, his lay testimony alone may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service. 38 C.F.R. § 3.304(f)92); see also 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (1996).  

The Veteran's service personnel records reflect service in Vietnam from March 1966 to February 1967 and that he participated in the Vietnam Counteroffensive Campaign.  Available service personnel records show that the veteran's military occupational specialty (MOS) was as a cannoneer (13A10) and that he was assigned to A Battery, 3rd Battalion, 13th Artillery while in Vietnam.  He received the Vietnam Service Medal (VSM), the Republic of Vietnam Campaign Medal (RVCM) with one bronze service star and 60 device, and the expert rifle badge.    

The Veteran has identified several stressors in connection with his service connection claim.  According to a March 2007 statement, the Veteran described an incident wherein three people were injured and one was killed after an internal explosion.  He stated that he had to assist in recovering a body and help others in packing mud to prevent further burning from gun powder residue.  The RO attempted to verify the Veteran's reported stressor.  According to the January 2008 Personnel Information Exchange System (PIES) response, the PTSD request was unable to be researched because complete unit of assignment and time period served in the unit in Vietnam were needed.  

In a June 2008 private psychological evaluation, the Veteran reported that he pulled a close friend away from a gun that exploded next to him and that the friend was burned in the face with gunpowder.  He also reported receiving incoming fire from enemy small arms, artillery, rockets, mortars, and bombs, and encountering mines or booby traps while on patrol or at a duty station.  It was also stated that his unit was ordered to fire at a specific area, but that when they went to check, they saw 1,300 dead, women, children, and some old men.  He also stated that his unit patrol was ambushed or attacked and engaged enemy in a firefight.  The Veteran has reported serving in a combat area and witnessing causalities, particularly involving children.  The Board finds that the Veteran's report of engaging in combat is consistent with the circumstances and conditions of his service and find that he engaged in combat with the enemy. 

According to the June 2008 private psychological report, the Veteran further reported experiencing a high level of anger, anxiety, and frustration, as well as having trouble with concentration upon separation from service, but says he is in better control now with taking Paxil.  The Veteran's lay statements that he experienced anger, anxiety, and frustration, and decreased concentration are competent, credible and ultimately probative. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see Baldwin v. West, 13 Vet. App. 1 (1999). 

The June 2008 private clinical psychologist diagnosed the Veteran with PTSD based on his reported military experiences.  His opinion was based on interview and examination of the Veteran.  The private evaluation was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides a sufficient rationale for its findings.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Moreover, if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor. Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations. Cohen, 143-44.  In the instant case, the Board finds that the private examiner's diagnosis of PTSD meets the DSM-IV criteria as it was based on the Veteran's claimed in-service stressors, a full medical history, and compatible symptomatology.

In light of the foregoing, the Board finds that the criteria for entitlement to service connection for PTSD have been met.  Resolving any doubt in favor of the Veteran, the Board finds that he did engage in combat against an armed enemy.  The chronic mental disability resulting from the in-service events has been clinically identified as PTSD.  Because there is medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) and a link, established by medical evidence, between current symptoms and the claimed stressors, the regulatory requirements for service connection for PTSD have been met.  Thus, service connection for PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303 (2015). See also 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


